Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, are before the court pursuant to a judgment in the case of English Electric Export & Trading Co., Inc., et al. v. United States, 53 CCPA 84, C.A.D. 881, wherein the matter was remanded to this court.
The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the merchandise covered by the reappraisement appeals in the attached Schedule A, *805which. Schedule A is made a part of this stipulation, consists of electric generators of the vertical water wheel type, or parts thereof, exported from England during the period from November 1954 through November 1956, which were the subject of decision in English Electric Export & Trading Co., Inc., et al., 53 C.C.P.A. (Customs) 84, C.A.D. 881.
That on the dates of exportation the “cost of production” values as defined in Section 402(f) Tariff Act of 1930 (as it existed prior to the Customs Simplification Act of 1956) for the items of merchandise covered by the appeals in the attached Schedule A, were the appraised values less 5.621% net packed.
The appeals in the attached Schedule A are submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402(f), Tariff Act of 1930, is the proper basis of value for the involved electric generators and parts thereof and that said values are the appraised values less 5.621 percent, net packed.
Judgment will be entered accordingly.